PROVOSTY, J.
This matter comes up on an opposition to the final account of the executor. The opposition is by the curator of the surviving husband of the de cujus, claiming for the interdict an accounting for the certain moneys alleged to have been received for him by the de cujus. The claims are for the alleged profits derived from a drug store business which the interdict is said to have been owner of at the time he became insane, and for' the price of the sale of the contents of this drug store; and for the price of the sale of a printing outfit which the de cujus is said to have taken possession of at the death of her son, issue of her marriage with the interdict, and to have sold; and for $2,-333.45 alleged to have been received by the de cujus for the interdict from the successions of his father and mother.
No evidence worthy of the name supports the first two claims, and they are dismissed.
in June, 1896, the de cujus rendered to the court which had appointed her curatrix the following account:
Account of Curatrix.
Mrs. Wilhelmina Metz, Curatrix in Account with Louis S. Metz, Interdict.
Assets.



Liabilities.
Charges in suit No. 45860 for the interdiction of Louis S. Metz.



Recapitulation.



*757Mrs. Wilhelmina Metz, cnratrix, being duly sworn, says that all the items herein shown are true and correct to the best of her knowledge.
[Signed] W. Metz, Ouratrix.
[Signed] J. L. Baltz, Undercurator.
Sworn to and subscribed before me this 4th day of June, 1896.
[Seal] [Signed] Louis F. Bouchereau,
Not. Pub.
This account was duly approved by the court.
[1] It is said that nothing shows that the de cujus ever received the $833.33 which she charged against herself in this account as assets. The law is that a curator is presumed to have collected the amounts due to his interdict, in the absence of proof to the contrary. Hennen’s Digest, p. 1489, No. 6.
[2] It is alsoi said that the de cujus spent a great deal more than the amount shown by said account in having the interdict taken care of at the Louisiana Retreat for the Insane ; and that no further accounting is due, But this expenditure was not authorized by a family meeting, and a curator is not allowed to spend any part of the capital of his interdict without the authorization of a family meeting. Succession of Sangfried, 114 La. 878, 879, 38 South. 593; Succession of Webre, 36 La. Ann. 312; Stewart v. Crump, 131 La. 463, 59 South. 903; In re Watson, 51 La. Ann. 1641, 26 South. 409; Mahohy v. Mahony, 41 La. Ann. 135, 5 South. 645; Sims v. Billington, 50 La. Ann. 976, 24 South. 637; Succession of Samuels, 21 La. Ann. 16; McWilliams v. McWilliams, 15 La. Ann. 88; Tegart v. McCaleb, 10 La. Ann. 288; Moore v. Nicholls, 5 La. 488.
[3] However, debts existing at the time the curator is appointed must necessarily be paid; hence the $442.60 of debts appearing by said account, the honesty of which there is no sufficient reason to doubt, must be deducted from the said $2,333.45 of assets.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be set aside in so far as dismissing entirely the opposition of the curator of the interdict, and that there now be judgment in favor of the Commercial-Germania Trust & Savings Bank, curator of the interdict, Louis S. Metz, in the sum of $1,890.85, with legal interest thereon from May 17, 1915, against the succession of Mrs. Wilhelmina Grambarth Metz, and that to the extent of the present judgment the opposition of the said curator filed herein to the account of the executor of the succession of the said Mrs. Metz be sustained ; and that the said executor be ordered to pay the present judgment out of the assets of the succession as an ordinary debt, in preference to the legacies. The succession of Mrs. Metz to pay all costs.